Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 02/21/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitations "the respective plot points" in line 9; “the plot points” in line 10; “the N low-dimensional data” in lines 10-11; “the one low-dimensional data” in line 11; “the one plot points” in line 12; and “the low-dimensional data” in line 12. The terms “respective plot points"; “plot points”; “N low-dimensional data”; “one low-dimensional data”; “one plot points”; and “low-dimensional data” respectively are not previously presented in the claim. There are insufficient antecedent basis for these limitations in the claim. 

Claims 2-9 depend on claim 1. Therefore the rejection of claims 2-9 are rejected the same as the rejection of claim 1 set forth above.

Claim 10 recites the limitations “the plot points” in lines 10-12; “the N low-dimensional data” in line 12; “the one low-dimensional data” in line 13; “the one plot points” in line 14; and “the low-dimensional data” in line 14. The terms “plot points”; “N low-dimensional data”; “one low-dimensional data”; “one plot points”; and “low-dimensional data” respectively are not previously presented in the claim. There are insufficient antecedent basis for these limitations in the claim. 

Claim 11 recites the limitations “the plot points” in lines 11-12; “the N low-dimensional data” in lines 12-13; “the one low-dimensional data” in line 13; “the one plot points” in line 14; and “the low-dimensional data” in line 14. The terms “plot points”; “N low-dimensional data”; “one low-dimensional data”; “one plot points”; and “low-dimensional data” respectively are not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.



/TUAN H NGUYEN/Primary Examiner, Art Unit 2649